DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6, 9, 16, 18, and 20-26 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/23/2020 are acknowledged.  Claims under consideration in the instant office action are claims 1-6, 9, 16, 18, and 20-26.
Applicant’s arguments, filed 12/23/2020, with respect to claims 1-6, 9, 16, 18, and 20-26 have been fully considered and are persuasive.  The rejection of claims 1-6, 9, 16, 18, and 20-26 has been withdrawn.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method for treating, inhibiting, or reducing the severity of or promoting prophylaxis of neutropenia in a subject by administering a therapeutically effective amount of tamibarotene.
The closest prior art found, Naina is drawn towards the use of Am-80 (Tamibarotene) and cyclophosphamide in treating acute promyelocytic leukemia (see pg. e534).  Naina teaches Am-80 as a potent RAR-α and –β agonist with fewer side effects than all-trans retinoic acid (“ATRA”) (pg. e535, left 2/day intravenously, which for an average male patient with a body surface area of 2 m2 is 0.17 mg/kg/day (pg. 1098, right column, second paragraph; see Mosteller, Simplified calculation of body-surface area, N Engl J Med, 1987, 317, pg. 1098).  
However, Naina does not teach actively selecting a non-leukemic subject, administering the tamibarotene to such a subject in need thereof, and increasing the population of functional, bactericidal neutrophils.  Thus, there would be no reason one skilled in the art at the time the invention was made would treat, inhibit, or reduce the severity of or promoting prophylaxis of neutropenia in a subject by administering a therapeutically effective amount of tamibarotene based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 9, 16, 18, and 20-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629